 1                                              HONORABLE JUDGE MARSHA J. PECHMAN
                                                 MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
        JOE J.W. ROBERTS, JR.,                             NO. 2:18-cv-0746-MJP-BAT
 9
                                  Plaintiff,               MOTION AND JOINT
10                                                         STIPULATION TO MODIFY
                v.                                         DEADLINES AND PROPOSED
11                                                         ORDER
        VILMA KHOUNPHIXAY, et al.,
12
                                  Defendants.
13
                                                MOTION
14
            The parties submit the following Motion and Joint Stipulation for an Order modifying
15

16   the Deadlines in this Court’s Pre-Trial Scheduling Order, Dkt. 91, to extend all deadlines by

17   approximately six weeks in accordance with Fed. R. Civ. P. 16(b)(4).
18                                 I.      JOINT STIPULATION
19          The parties jointly stipulate to extend all the deadlines in this Court’s Pre-Trial
20
     Scheduling Order, Dkt. 91, by approximately six weeks. This stipulation would set the deadline
21
     for non-expert discovery to be completed from November 15, 2019 to December 27, 2019. This
22
     stipulation would set the deadline for the disclosure of experts from December 15, 2019 to
23

24   January 27, 2020. This stipulation would set the deadline for expert discovery to be completed

25   from January 31, 2020 to March 13, 2020. This stipulation would set the deadline to file and
26



       MOTION & JOINT STIP TO MODIFY                  1            ERROR! AUTOTEXT ENTRY NOT DEFINED.
       DEADLINES & PROP ORDER
       NO. 2:18-cv-0746-MJP-BAT
 1   serve any dispositive motion from February 18, 2020 to March 27, 2020. The parties stipulate
 2
     to extend these deadlines to allow time for the parties finish some remaining fact witness
 3
     depositions. In addition, there is a pending Motion to Dismiss currently before the Court
 4
     regarding the claims against the Department of Corrections. Dkt. 95. The parties also stipulate
 5

 6   to extend these deadlines in order to avoid unnecessary litigation over discovery matters while

 7   that motion is pending. This extension will not affect any other deadlines including the trial date,

 8   which is currently set for July 20, 2020.
 9
     Law Office of Harry Williams
10   Law Office of Jennifer Horwitz, PLLC
11   By:    s/ Harry Williams_______________
            Harry Williams, IV, WSBA #41020
12          harry@harrywilliamslaw.com
            Jennifer Horwitz, WSBA #23695
13          jennifer@jenniferhorwitzlaw.com
            Attorneys for Plaintiff
14

15   DATED this 8th day of November 2019.

16
     ROBERT W. FERGUSON
17   Attorney General
18
     By:    s/ Aaron Williams____________
19          Aaron Williams, WSBA #46044
            AaronW@atg.wa.gov
20          Attorney for Defendants

21   DATED this 8th day of November 2019.

22

23

24

25

26



       MOTION & JOINT STIP TO MODIFY                     2             ERROR! AUTOTEXT ENTRY NOT DEFINED.
       DEADLINES & PROP ORDER
       NO. 2:18-cv-0746-MJP-BAT
                                                   ORDER
 1
              Based on the stipulation of the parties, the Court ORDERS:
 2
     1.       The stipulation of the parties is GRANTED;
 3
     2.       The non-expert discovery cutoff deadline is moved to December 27, 2019;
 4
     3.       The deadline for disclosure of experts is moved to January 27, 2020;
 5
     4.       The expert discovery cutoff deadline is moved to March 13, 2020;
 6
     4.       The deadline to file and serve any dispositive motion is moved to March 27, 2020;
 7
     5.       The Clerk shall send copies of this Order to counsel for all parties.
 8
              IT IS SO ORDERED this 14th day of November 2019.
 9

10

11

12
                                                              A
                                                              Marsha J. Pechman
                                                              United States District Judge
13
     Presented By:
14
     Law Office of Harry Williams
15   Law Office of Jennifer Horwitz, PLLC
16   By:      s/ Harry Williams______________
              Harry Williams, IV, WSBA #41020
17            harry@harrywilliamslaw.com
              Jennifer Horwitz, WSBA #23695
18            jennifer@jenniferhorwitzlaw.com
              Attorneys for Plaintiff
19

20   DATED this 8th day of November 2019.

21   ROBERT W. FERGUSON
     Attorney General
22
     By:      s/ Aaron Williams___________
23            Aaron Williams, WSBA #46044
              AaronW@atg.wa.gov
24            Attorney for Defendants
25
     DATED this 8th day of November 2019.
26



          MOTION & JOINT STIP TO MODIFY                   3              ERROR! AUTOTEXT ENTRY NOT DEFINED.
          DEADLINES & PROP ORDER
          NO. 2:18-cv-0746-MJP-BAT
 1
                                        CERTIFICATE OF SERVICE
 2
            I hereby certify that on the date below, I electronically filed the foregoing
 3
     DOCUMENT with the Clerk of the Court using the CM/ECF system, which will notify the
 4
     following CM/ECF participants:
 5
     Jennifer Horwitz                 jennifer@jenniferhorwitzlaw.com
 6
     Harry Williams IV                harry@harrywilliamslaw.com
 7

 8          I declare under penalty of perjury under the laws of the United States of America that the
 9   foregoing is true and correct.
10          EXECUTED this 8th day of November 2019, at Olympia, Washington.
11                                                 s/ Kathy Anderson
                                                   KATHY ANDERSON, Legal Assistant
12                                                 Corrections Division
13

14

15

16

17

18

19

20

21

22

23

24

25

26



       MOTION & JOINT STIP TO MODIFY                    4            ERROR! AUTOTEXT ENTRY NOT DEFINED.
       DEADLINES & PROP ORDER
       NO. 2:18-cv-0746-MJP-BAT
